  Case 16-39774       Doc 31     Filed 02/20/19 Entered 02/20/19 14:53:26            Desc Main
                                   Document     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In Re:                                               )       Case No. 16-39774
                                                     )
         YVONNE DIXON,                               )       Chapter 13
                                                     )
                      Debtor                         )       Judge Cassling

   NOTICE OF PAYMENT OF FINAL MORTGAGE CURE UNDER RULE 3002.1(f)

To the following persons or entities who were served via CM/ECF:
U.S. Trustee: USTPRegion11.ES.ECF@usdoj.gov
Tom Vaughn, Chapter 13 Trustee

To the following persons or entities who were served via first-class mail:
Illinois Service Federal Savings and Loan Association of Chicago., Kara Allen, Chuhak &
Tecson P.C., 30 S Wacker Drive Suite 2600, Chicago, IL 60606

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Debtor, by and through her
attorneys, Lynch Law Offices, P.C., files this Notice of Final Cure Payment. The amount
required to cure the default in the claim has been paid in full.

The Debtor may file this notice if the Trustee does not file a notice within 30 days of the Debtor
completing their payments under the plan. The Trustee filed a Notice of Completion of Plan
Payments on January 18, 2019, but no notice under Rule 3002.1 was filed within the 30 days
subsequent.

Within 21 days of the service of the Notice of Final Cure Payment, the creditor must file and
serve a Statement as a supplement to the holder’s proof of claim, pursuant to Federal Rule of
Bankruptcy Procedure 3002.1(g), indicating:

   1. Whether it agrees that the debtor has paid in full the amount required to cure the default
      on the claim; and
   2. Whether the debtor is otherwise current on all payments consistent with 11 U.S.C.
      §1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder
contends remain unpaid as of the date of the statement. The statement shall be filed as a
supplement to the holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify
may result in sanctions.
                                                     /s/ Dustin B. Allen
                                                     Dustin B. Allen, ARDC#6312451
                                                     Attorney for Debtor
  Case 16-39774       Doc 31    Filed 02/20/19 Entered 02/20/19 14:53:26            Desc Main
                                  Document     Page 2 of 2




                                    PROOF OF SERVICE

The undersigned does hereby certify that copies of this Notice and attachments were served to the
above named persons or entities, if service by mail was indicated above, by depositing same in the
U.S. Mail before 5:00p.m. on or before February 21, 2019, with proper postage prepaid, unless a
copy was provided electronically by the Bankruptcy Court.

                                                    /s/ Dustin B. Allen
                                                    Dustin B. Allen, ARDC#6312451
Lynch Law Offices, P.C.                             Attorney for Debtor
1011 Warrenville Road, Ste. 150
Lisle, IL 60532
(630) 960-4700
